—Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that the court’s reasonable doubt instruction diminished the People’s burden of proof (see, People v Antommarchi, 80 NY2d 247, 251-252). Viewing the charge as a whole, we conclude that the proper standard was conveyed to the jury (see, People v Malloy, 55 NY2d 296, cert denied 459 US 847).
Also without merit is the contention of defendant that the court improperly denied his request to proceed pro se. Defendant failed to request unequivocally to proceed pro se, and under the circumstances the court was justified in finding defendant’s behavior to be obstreperous. We conclude that defendant’s request was properly denied (see, People v Hacker, 167 AD2d 729, 730, lv denied 77 NY2d 906).
We have considered defendant’s remaining contentions, including those raised in the pro se supplemental brief, and find them to be without merit. (Appeal from Judgment of Onondaga County Court, Mulroy, J. — Criminal Possession Controlled Substance, 1st Degree.) Present — Green, J. P., Pine, Fallon, Callahan and Boehm, JJ.